Citation Nr: 1425874	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  94-21 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an earlier effective date than February 15, 1993, for a 40 percent rating for low back strain.

2.  Entitlement to a disability rating greater than 40 percent for low back strain.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to April 1973.

This case has a long and complicated procedural history.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1994 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the Veteran's claim for a disability rating greater than 20 percent for low back strain.  The Veteran disagreed with this decision in July 1994, seeking a disability rating greater than 40 percent for his service-connected low back strain ("increased rating claim").  He perfected a timely appeal in November 1994.  A Board hearing was held in December 1996 before a Veterans Law Judge (VLJ) who subsequently retired from the Board and a copy of the hearing transcript has been added to the record.  The Veteran was provided with an opportunity for another hearing before a different VLJ but he declined.  See 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2013); 38 C.F.R. § 20.704 (2013).

In January 1997, March 2005, June 2006, and in March 2013, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board requested that the AOJ obtain the Veteran's VA and private treatment records and there are voluminous treatment records associated with the claims file.  The Board also requested that the AOJ schedule the Veteran for updated VA examinations and he was seen on multiple occasions for updated VA examinations.  The Board finally directed the AOJ to document efforts to schedule the Veteran for VA examination in February 2012 and these efforts are documented in the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In an August 2001 rating decision, the RO assigned a 40 percent rating effective October 25, 1993, for the Veteran's service-connected low back strain.  The Veteran disagreed with this decision in September 2001, seeking an effective date earlier than October 23, 1993, for a 40 percent rating for his service-connected low back strain ("earlier effective date claim").  He perfected a timely appeal on his earlier effective date claim in August 2002.

In June 2006, the Board denied, in pertinent part, the Veteran's earlier effective date claim and remanded his increased rating claim to the AOJ for additional development.  The Veteran then appealed the Board's June 2006 decision denying his earlier effective date claim to the United States Court of Appeals for Veterans Claims (Court) and, in November 2008 , the Court vacated and remanded the Board's denial of the Veteran's earlier effective date claim.

In November 2009, the Board denied both of the Veteran's currently appealed claims.  The Veteran, through his attorney, filed a motion to vacate the Board's November 2009 decision in January 2010.  

In August 2010, the Board vacated only that part of the November 2009 Board decision which had denied the Veteran's increased rating claim.  The Board also granted the Veteran's earlier effective date claim, assigning an effective date of February 15, 1993, for a 40 percent rating for service-connected low back strain.  The Veteran then appealed the Board's August 2010 decision to the Court.  

In a September 2010 rating decision, the RO implemented the Board's August 2010 decision assigning a 40 percent rating effective February 15, 1993, for the Veteran's service-connected low back strain.  Thus, this issue is as stated on the title page of this decision.

In an April 2012 memorandum decision, the Court vacated and remanded both the Board's November 2009 decision denying the Veteran's increased rating claim and the Board's August 2010 decision assigning an earlier effective date of February 15, 1993, for a 40 percent rating for service-connected low back strain.  The Court noted at the outset of its April 2012 memorandum decision that, although the Veteran had filed his Notice of Appeal more than 120 days after the Board's November 2009 decision had been issued, it had jurisdiction over that decision by virtue of the Veteran's timely motion to vacate that decision (which was filed at the Board in January 2010) and by virtue of the Board's August 2010 decision granting the motion to vacate and vacating that part of the Board's November 2009 decision that denied the Veteran's increased rating claim.  See Majied v. Shinseki, No. 10-2870 (Vet. App. Apr. 20, 2012), slip. op. at pp. 1, footnote 1.

The issues of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including as due to a service-connected disability and whether new and material evidence have been received to reopen previously denied claims of service connection for diabetes mellitus and for hypertension have been raised by the record but have not been adjudicated by the AOJ.  The Veteran filed all of these claims in correspondence received by VA in May 2013.  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran's September 1976 and September 1978 VA examinations were conducted for the purpose of determining his competency to continue receiving VA compensation benefits; these examinations cannot reasonably be construed an informal claims.

2.  In statements on a VA Form 21-4138 dated on July 9, 1982, and date-stamped as received by the RO that same day, the Veteran requested a copy "of [the] most recent letter sent by me asking that my claim for disability be reopened and considered for an increase"; although this statement can be construed as an informal claim, it is not factually ascertainable that the Veteran's service-connected low back strain worsened within 1 year of the date of this statement.

3.  In statements on a VA Form 10-5345, "Request For And Authorization To Release Medical Records," dated on August 17, 1993, and date-stamped as received by the RO on August 18, 1993, the Veteran requested copies of private outpatient treatment notes from VA for his own records; the Veteran's statements on this form cannot reasonably be construed as an informal claim.

4.  Prior to February 15, 1993, the Veteran's service-connected low back strain was not manifested by unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.

5.  The Veteran's service-connected low back strain is manifested by, at worst, complaints of low back pain, forward flexion limited to 70 degrees, negative straight leg raising, no muscle atrophy, and no neurologic abnormalities.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date than February 15, 1993, for a 40 percent rating for low back strain have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.155, 3.157(a), 3.400(o), 4.7, 4.71a, Diagnostic Code (DC) 5295 (effective before September 26, 2003); 38 C.F.R. § 4.71a, DC 5237 (effective September 26, 2003).

2.  The criteria for a disability rating greater than 40 percent for low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5295 (effective before September 26, 2003); 38 C.F.R. § 4.71a, DC 5237 (effective September 26, 2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in August 2001, December 2003, December 2004, and in June 2013, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence showing that his service-connected low back strain had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Recently, the Court issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Veteran.

The first and third elements were met by the notice letters provided during the pendency of this appeal.  These letters informed the Veteran that he needed to provide information showing his service-connected disability had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disability.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  He also was informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his increased rating claim.  The Veteran also has submitted personal statements and lay statements from others with respect to his service-connected disability.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support his increased rating claim, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Veteran received a statement of the case in August 1994 and supplemental statements of the case in September 2003, December 2005, February 2009, and in February 2014 addressing his increased rating claim.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disability is unnecessary in light of repeated correspondence sent to the Veteran by the RO/AMC describing the Rating Schedule and applying the relevant regulations to his increased rating claim.  The Board finds that the Veteran was on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his increased rating claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.

The Veteran's earlier effective date claim for low back strain is a "downstream" element of the RO's grant of an increased rating for this disability in the currently appealed rating decision issued in August 2001.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As noted above, in August 2001, December 2003, December 2004, and in June 2013, VA notified the Veteran of the information and evidence needed to substantiate and complete his earlier effective date claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  These letters also noted other types of evidence the Veteran could submit in support of his earlier effective date claim.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his earlier effective date claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additional notice of the five elements of a service-connection claim was provided in the June 2013 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As will be explained below in greater detail, the evidence does not support assigning an effective date earlier than February 15, 1993, for low back strain.  The evidence also does not support granting an increased rating for low back strain.  Thus, any failure by the RO to provide notice as to the disability rating under the VCAA cannot be considered prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO could not have provided pre-adjudication VCAA notice because the currently appealed decision was issued in May 1994, several years prior to the VCAA's enactment in November 2000.  As noted elsewhere, notice as to what is required to substantiate the Veteran's claims was issued in August 2001, December 2003, December 2004, and in June 2013.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the Veteran) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the Veteran's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the earlier effective date claim on appeal, there is no duty to provide an examination or a medical opinion because such evidence would not be relevant to this claim.  With respect to the increased rating claim on appeal, the Veteran has been provided with VA examinations which address the current nature and severity of his low back strain.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the increased rating claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Earlier Effective Date Claim

The Veteran contends that he is entitled to an earlier effective date than February 15, 1993, for a 40 percent rating for low back strain.  Although his arguments are not a model of clarity, it appears that he essentially contends that he is entitled to an effective date of the day after his date of discharge from active service in April 1973 because his service-connected low back strain has been moderately severe in intensity since his service separation.  When this case was before the Court, questions were raised as to whether VA examinations in September 1976 and September 1978 constituted informal claims and could be construed as the basis for assigning an earlier effective date.  The Court also asked the Board to address on remand whether correspondence from the Veteran dated in July 1982 and in August 1993 could be similarly construed.

Laws and Regulations

In general, disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  In both initial rating claims and increased rating claims, the Board must discuss whether "staged ratings" are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected low back strain is evaluated as 40 percent disabling effective February 15, 1993, under the rating criteria for evaluating lumbosacral strain.  See 38 C.F.R. § 4.71a, DC 5295 (effective before September 26, 2003); 38 C.F.R. § 4.71a, DC 5237 (effective September 26, 2003).

The Veteran filed his original increased rating claim for low back strain in October 1993.  During the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, including the criteria for rating disabilities of the spine.  Effective September 23, 2002, VA revised the criteria for rating intervertebral disc syndrome, before the date on which the instance claim was filed.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Disabilities and injuries of the spine currently are evaluated under 38 C.F.R. § 4.71a, DCs 5235 through 5243.  If the revised criteria (effective from September 26, 2003) are favorable to the Veteran, then such criteria can be applied only for the period from and after the effective date of the regulatory change.  The Veteran gets the benefit of having the former criteria (in effect prior to September 26, 2003) applied for the period prior and after the change was made, however.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); see also DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

With respect to the Veteran's service-connected low back strain, the Board notes that, under DC 5295, a 20 percent rating was assigned for lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position.  A maximum 40 percent rating was assigned under DC 5295 for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above symptoms with abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, DC 5295 (effective prior to September 26, 2003).

Effective September 26, 2003, all rating criteria applicable to the diseases and injuries of the spine under 38 C.F.R. § 4.71a were amended.  See 68 Fed. Reg. 51,454 (August 27, 2003) codified at 38 C.F.R. § 4.71a, DC's 5235 to 5243 (2004).  The amendment changed the diagnostic code numbers used for all spine disabilities and instituted the use of a General Rating Formula for diseases and injuries of the spine for the new DC's 5235 to 5243.  As relevant to this claim, under the General Rating Formula, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  These ratings are assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See generally 38 C.F.R. §§ 4.71a, DC's 5235-5242 (effective September 26, 2003).

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 .  It also should be noted that use of terminology such as "severe" by VA examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  Although the criteria under DCs 5290 through 5292 were less defined than the current criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motions to define what is normal, VA stated that the ranges of motions were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See Supplementary Information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  In other words, even though the pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984, and thus the Board can consider the current ranges of motion as guidance to rating spine disabilities under the old criteria.

With respect to earlier effective date claims, the relevant law and regulations provide that the effective date of an award of increased compensation "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen: (1) A report of examination or hospitalization by VA or uniformed services, where such report relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission; (2) Evidence from a private physician or layman, with the date of receipt of such evidence accepted when the evidence is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits; (3) When submitted by or on behalf of the Veteran and entitlement is shown, date of receipt by VA of examination reports, clinical records, and transcripts of records will be accepted as the date of receipt of a claim if received from State, county, municipal, recognized private institutions, or other Government hospitals.  38 C.F.R. § 3.157(b).

Factual Background & Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim for an earlier effective date than February 15, 1993, for a 40 percent rating for low back strain.  The record evidence does not support the Veteran's assertions concerning his entitlement to an earlier effective date.  Prior to February 15, 1993, the Veteran's service-connected low back strain was manifested by lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position.  See 38 C.F.R. § 4.71a, DC 5295 (effective before September 26, 2003).  Effective February 15, 1993, the Veteran's service-connected low back strain was manifested by severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above symptoms with abnormal mobility on forced motion or forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id.; see also 38 C.F.R. § 4.71a, DC 5237 (effective September 26, 2003).

The record evidence shows that the Veteran was hospitalized at a private hospital from February 15, 1993, to February 21, 1993, for treatment of significant complaints of low back pain.  On admission, he reported that his low back pain "became significantly worse after a fall in a Roanoke jail in October of 1992.  He reports approximately 2 weeks of paresis at that time and now continues to have low back pain and bilateral lower extremity weakness."  A prior magnetic resonance imaging (MRI) scan was reviewed and showed a small L5-S1 bulge on the left, "much more than the right," and a small L4-L5 bulge in the midline.  Physical examination on admission showed he walked with a cane, 2/4 reflexes throughout except for 1/4 bilateral ankle reflexes, intact sensation to light touch, 5/5 muscle strength throughout except for 4-/5 right quadriceps strength and 4+/5 left quadriceps strength, negative straight leg raising on the left and positive straight leg raising on the right at 30 degrees.  A CT scan of his lumbar spine showed "a moderate sized L3-4 disc bulge without clear thecal sac impingement.  The nerve roots were a little shortened at L3-4.  The nerve roots filled out at L4-5 and S1 although small disc bulges were noted there as well."  The private clinician stated, "After extensive discussion with [the Veteran], it was felt that his symptoms were significantly out of proportion to his radiographic findings."  A pain management consult indicated that physical therapy and pain medications as needed "would be of assistance."  The principal diagnosis was low back pain.

In statements on a VA Form 21-4138 dated on April 29, 1993, and date-stamped as received by the RO that same day, the Veteran notified VA that he had been released from incarceration and requested that his VA disability compensation payments be resumed in full.  Attached to this form was information from the Virginia Department of Corrections indicating that the Veteran had been incarcerated since May 1, 1992, and paroled on April 29, 1993.

On private outpatient treatment on May 17, 1993, with J.M.F., D.C., the Veteran complained of low back pain and "when standing it pinches with sharp pains.  His feet swell and he has tingling in his buttocks bilaterally.  When he lies flat at night his legs start jumping uncontrollably.  He has had difficulty controlling his bladder."  He reported falling in the shower in October 1992 followed by "extreme difficulty getting up" and "unresolved back and leg problems since that incident."  Physical examination showed segmental fixation of L3-4 and L5-S1 "motion unit with painful muscle spasms on the right," decreased neurological muscle strength of L4 and L5 dermatome bilaterally and S1 on the right, hyperactive deep tendon reflexes of the bilateral lower extremities, and tender fibrous nodules in the right gluteal muscles.  The diagnosis was subluxation complex of the L5-S1 motion unit associated with paraspinal myospasms and neurological deficit, complicated by disc herniation.  The Veteran was referred to J.M.V., M.D., for a neurosurgical consultation.

In statements on a VA Form 10-5345, "Request For And Authorization To Release Medical Records," dated on May 24, 1993, and date-stamped as received by the RO on June 1, 1993, the Veteran requested that VA release a copy of his private hospital summary from his recent surgery to a private chiropractor whose name and address he provided to VA.

On private outpatient treatment with Dr. J.M.V. in June 1993, the Veteran "is quite miserable and is having significant back pain.  He is also dribbling urine."  Dr. J.M.V. noted the presence of a lesion "which appears to extend from at least the 8th thoracic vertebra through the mid-portion of T10.  This appears to be in the epidural space and also in the posterior vertebral bodies of at least T9 and T10."  The Veteran reported being told "about 8 months ago" that he had a spinal infection and surgery was recommended "but then after he started getting weaker, he was told it would be too dangerous to proceed with surgery and he was sent back to jail where he was at the time."  Dr. J.M.V. recommended surgical removal of this tumor.

A private operative reported dated on July 2, 1993, indicates that the Veteran had decompressive thoracic laminectomy to remove a thoracic spine lesion.  The pre-operative and post-operative diagnoses included thoracic spine lesion with spinal cord compression and paraparesis.  The surgeon was identified as Dr. J.M.V.

A Discharge Summary dated on July 16, 1993, shows that the Veteran was being discharged from a private hospital to an inpatient rehabilitation unit following his thoracic spine surgery.  

On private inpatient rehabilitation treatment on July 16, 1993, while hospitalized at a private hospital, it was noted that the Veteran "has done quite well" following surgery to remove "a significant cord tumor at a level of T8 to T10" on July 2, 1993.  The Veteran was "regaining functional control in the lower extremities."  It was noted that the Veteran "does admit to back pain, which has been bothering him for some time.  This was attributed to his thoracic tumor.  He is noting increased function in the lower extremities.  He denies significant bowel or bladder problems at this time."  Physical examination showed a full range of passive motion of the bilateral upper extremities and of the bilateral lower extremities, 3+/5 muscle strength in the lower extremities, some fatigue, weakness in the anterior tibialis grips bilaterally, intact sensation throughout, and hyperactive reflexes "in the lower extremities with upgoing toes bilaterally."  The impressions included thoracic spine lesion with spinal cord compression and paraparesis, status-post decompressive thoracic laminectomy, 3 level, with excision of posterior spinal tumor.

A Discharge Summary dated on August 3, 1993, indicated that the Veteran had been discharged from a private hospital following a surgical excision of a thoracic spine tumor.  Following surgery, he had been transferred to an inpatient rehabilitation unit at this private hospital.  "He had progressive paraparesis prior to excision of the tumor and was showing excellent improvement in function throughout his inpatient rehab[ilitation] stay.  He regained basic control over his bladder...He became progressively capable of gait and ambulation as well as independent with his [activities of daily living] in the upper and lower extremities."

In statements on a VA Form 10-5345, "Request For And Authorization To Release Medical Records," dated on August 17, 1993, and date-stamped as received by the RO on August 18, 1993, the Veteran requested that the RO release certain copies of his private outpatient treatment records to him "for my records."

In a letter dated on September 14, 1993, the RO provided the Veteran with a copy of the records that he had requested in August 1993.

In statements on a VA Form 21-4138 dated on October 25, 1993, and date-stamped as received by the RO on October 25, 1993, the Veteran filed an increased rating claim for his service-connected low back strain.  He referred to back surgery that recently had occurred at a private hospital.  The RO properly interpreted this statement as his formal increased rating claim for low back strain.

In a letter dated on October 26, 1993, and included in the Veteran's claims file, Dr. J.M.V. stated:

[The Veteran] came in today and was all smiles!  He still uses a cane, but I think he uses it more to give himself some mental confidence and probably doesn't really need it.  He showed me how he could stand on the toes of one foot, almost like he is dancing.  When I remember just 3 months ago how this man was bedridden, I am extremely pleased with his improvement.

Dr. J.M.V. stated that the Veteran also complained "of some back pain...down into the lumbosacral spine.  I told him that with what I found surgically, he will probably always have some degree of back pain.  I think it can be lessened, however, with a lot of exercise."  Dr. J.M.V. also stated that the Veteran was highly motivated to reduce his low back pain with exercise and rehabilitation.  Dr. J.M.V. concluded, "With the problem he has had, I feel he will always have some back pain and likely will...always be disabled."

On VA examination in April 1994, the Veteran's complaints included pain in the lower back.  He reported that he had injured his spine during active service.  "His back got so bad that he finally wound up in a wheelchair and 13 months later he could not urinate.  He could not control his urine or his bowels and he was completely paralyzed in his lower legs.  He was hurting from his lower back to his shoulders...He kept improving but his back still bothered him until he had a MRI that showed a spinal cord tumor at T8 to T10."  This large benign tumor was removed surgically at a private hospital.  The VA examiner stated:

[The Veteran] has been told not to bend or pick up anything having any weight to it.  He has pains in his legs and has to limit his movements and particularly he has been told that he cannot run.  He said his legs feel like they are carrying 'about 300 pounds.'  He is up and walking even though he does appear to still be weak in the lower extremities.

The VA examiner also stated that he had reviewed certain of the Veteran's private hospital records.  The Veteran walked without a cane and reported better bladder control.  "He says he sometimes has trouble starting his urine.  He says his bowel control is back to normal."  

Physical examination in April 1994 showed "definite scoliosis" with convex to the left in the lumbar area, weak back musculature, a normal gait, tenderness over the lumbar vertebra, bilateral thigh and calf weakness, and normal reflexes in all extremities.  Range of motion testing showed forward flexion to 85 degrees with pain in the left hip and lower back.  X-rays of the lumbar vertebra showed disc space narrowing at L4-L5 "that otherwise is normal."  The diagnoses included a history of a large benign tumor removed from the thoracic spine area with "a remarkable recovery with improvement from complete paralysis of the lower extremities to walking normally with some weakness" and "definite changes in light touch and pain sensations of the left lower extremity" and degenerative disc disease at L4-L5 confirmed by x-rays and physical examination with limited motion in the lower back and scoliosis and pain in the lumbar vertebra area.

In statements on a VA Form 3288, "Request For And Consent To Release Of Information From Claimant's Records," dated on August 25, 1994, and date-stamped as received by the RO on September 7, 1994, the Veteran requested copies of certain records from his claims file.  The Veteran requested that these records be released to him for "lawyer."

In regards to the Veteran's increased rating claim, his request for increase was received by the RO on October 25, 1993.  As noted above, the general rule is that the effective date of an increased rating is no earlier than the date the claim is received, or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(o)(1) (2012).  The exception is if there is factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  See also 38 U.S.C.A. 5110(b)(2); Harper, 10 Vet. App. at 125; and VAOPGCPREC 12-98.  The Board has reviewed the available treatment records dated in the year prior to October 25, 1993, and finds that there was a factually ascertainable increase in disability on February 15, 1993, when he was hospitalized for treatment of significant low back pain.  The Board notes that, during this hospitalization, a tumor was removed surgically from the Veteran's thoracic spine - not his lumbosacral spine - and service connection already is in effect for residuals of a thoracic spine injury with surgery.  The Board finds that the Veteran's private hospital records dated on February 15, 1993, constituted an informal increased rating claim and supported the assignment of the current effective date of February 15, 1993, for a 40 percent rating for his service-connected low back strain.  See 38 C.F.R. § 3.157(b)(2).  As the Board previously noted in its August 2010 decision, however, it is not clear from a review of the Veteran's voluminous claims file when the February 15, 1993, private hospital record was received by VA.  See Board decision dated August 24, 2010, at pp. 11.  In any event, and as the Board previously noted, resolution of any reasonable doubt in the Veteran's favor supported assigning an effective date of February 15, 1993, for a 40 percent rating for his service-connected low back strain.  The Board also has reviewed the available treatment records dated in the year prior to February 15, 1993, and finds no evidence of factually ascertainable increase in disability during that time period.  It appears that the Veteran has not identified or submitted any treatment records dated between February 1992 and February 1993, in part due to the fact that he was incarcerated beginning in May 1992.

The Board notes in this regard that, when this case was appealed to the Court, the Court raised the issue of whether VA examinations in September 1976 and September 1978 constituted informal claims and could be construed as the basis for assigning an earlier effective date for the 40 percent rating for the Veteran's service-connected low back strain.  See Majied v. Shinseki, No. 10-2870 (Vet. App. Apr. 20, 2012), slip. op. at pp. 2-4.  The Court also asked the Board to address on remand whether correspondence from the Veteran dated in July 1982 and in August 1993 could be similarly construed.  See Majied v. Peake, No. 06-2660 (Vet. App. Nov. 26, 2008), slip. op. at pp. 1-2.  

Having reviewed the record evidence, the Board finds that neither the September 1976 VA examination nor the September 1978 VA examination were informal claims and cannot be construed as the basis for assigning an earlier effective date than February 15, 1993, for a 40 percent rating for the Veteran's service-connected low back strain.  A review of the claims file shows that, in a rating decision dated on April 18, 1974, and issued to the Veteran's custodian (on the Veteran's behalf) on June 3, 1974, the RO granted a claim of service connection for low back strain, assigning a 20 percent rating effective April 21, 1973 (the day after the date of the Veteran's discharge from active service).  This decision was not appealed and became final.

On a VA Form 21-2507a, "Request For Physical Examination," dated on September 10, 1976, RO personnel requested that the Veteran be scheduled for a review examination to determine his competency to receive VA disability compensation benefits.  

On VA examination on September 30, 1976, the Veteran's complaints included constant low back pain which was aggravated "on lifting 30-40 pounds" and on bending.  The VA examiner stated, "This Veteran is a poor historian."  The Veteran reported slipping and falling in November 1972 during active service when he "rolled down a hill for approximately '1/3 of a mile.'  He was taken to the hospital where he was admitted for 2-3 days and then was confined to his barracks until his release from the service."  The Veteran also reported receiving outpatient treatment from VA and taking Robaxin.  Physical examination showed normal bony landmarks of the spine, moderate increase in lumbosacral contour, muscle spasm in the lumbar paravertebral area, no limitation of motion in the back, and negative straight leg raising.  X-rays of the lumbosacral spine were negative for fracture, dislocation, or arthritis.  The diagnoses included chronic low back strain.

In a rating decision dated on November 4, 1976, the RO concluded that there was no change in the Veteran's competency.  This decision also was not appealed and became final.

On a VA Form 21-2507a, "Request For Physical Examination," dated on August 11, 1978, RO personnel requested that the Veteran be scheduled for a review examination to determine his competency to receive VA disability compensation benefits.

On VA examination in September 1978, the Veteran's complaints included low back pain since 1973 especially on bending.  Physical examination of the lumbosacral spine showed flattening, diffuse tenderness, and spasticity of the paravertebral muscles on bending forward and backward, pain which reduced the range of motion by "25%," rotation within normal limits, and normal straight leg raising bilaterally.  X-rays of the lumbosacral spine were negative for fracture, dislocation, or arthritis.  The diagnoses included chronic back strain.

In a rating decision issued to the Veteran and his service representative in October 1978, the RO found that the evidence did not support assigning an increased rating for his service-connected low back strain.  The RO also proposed to find that the Veteran was incompetent for purposes of VA disability compensation in a separate rating decision issued in October 1978.  The RO subsequently found that the Veteran was incompetent and requested that a fiduciary be appointed for him in December 1978.  None of these decisions were appealed and became final.

As noted above, the general rule is that the effective date of an increased rating is no earlier than the date the claim is received, or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(o)(1) (2013).  The exception is if there is factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  See also 38 U.S.C.A. 5110(b)(2); Harper, 10 Vet. App. at 125; and VAOPGCPREC 12-98.  The Board has reviewed the available treatment records dated in the year prior to both of the VA examinations which occurred in September 1976 and September 1978 and finds that there was no factually ascertainable increase in the disability attributable to the Veteran's service-connected low back strain during either time period.  The Board finds it highly significant that both of these examinations were scheduled at the behest of RO personnel who concluded that there was an issue as to whether the Veteran was competent to receive VA disability compensation without the benefit of a fiduciary or guardian being appointed for him.  The record evidence does not indicate that the Veteran expressed an intent to file an increased rating claim for his service-connected low back strain at the time of either the September 1976 or September 1978 VA examinations or within the 1-year period prior to both of these examinations.  A review of his voluminous claims file shows instead that his focus in correspondence with VA dated during both of the time periods at issue (1 year prior to the September 1976 VA examination and 1 year prior to the September 1978 VA examination) was on obtaining a waiver of overpayment of VA educational benefits and obtaining VA medical care for his dependent children through CHAMPVA.  The physical examination results obtained at both of these examinations in September 1976 and in September 1978 also do not show a factually ascertainable increase in the disability attributable to the Veteran's service-connected low back strain.  In other words, the record evidence does not show that the Veteran experienced severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above symptoms with abnormal mobility on forced motion in either September 1976 or September 1978.  See 38 C.F.R. § 4.71a, DC 5295 (effective prior to September 26, 2003).  The Board recognizes that the Veteran's lumbosacral spine had a more limited range of motion in September 1978 (limited 25%) than in September 1976 (no limitation of motion) but there was no indication in September 1978 that the limitation of motion noted on that examination was marked.  Thus, the Board concludes that neither the September 1976 VA examination nor the September 1978 VA examination can be considered an informal claim for benefits or support the assignment of an earlier effective date than February 15, 1993, for a 40 percent rating for the Veteran's service-connected low back strain.

The Board next finds that neither correspondence from the Veteran dated in July 1982 or in August 1993 support the assignment of an earlier effective date than February 15, 1993, for a 40 percent rating for service-connected low back strain.  A review of the Veteran's voluminous claims file shows that, in statements on a VA Form 21-4138 dated on July 9, 1982, and date-stamped as received by the RO that same day, the Veteran stated, "I request a copy of [the] most recent letter sent by me asking that my claim for disability be reopened and considered for an increase."  It appears that no copy of a letter sent by the Veteran "asking that my claim for disability be reopened and considered for an increase" dated within 1 year of his July 1982 VA Form 21-4138 is of record.  It also appears that the RO took no action in response to the July 1982 request from the Veteran.  As noted elsewhere, the earliest factually ascertainable date of an increase in disability attributable to the Veteran's service-connected low back strain is February 15, 1993.  Although the Veteran's July 1982 correspondence can be construed as an informal claim for VA benefits, the record evidence does not support assigning an earlier effective date because there was no factually ascertainable increase in disability within 1 year of the July 1982 correspondence.  See also 38 C.F.R. § 3.155(a) (2013).

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered carefully the lay evidence offered by the Veteran and his attorney in the form of voluminous correspondence with VA.  The Veteran, as a layperson, is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Veteran's lay statements and Board hearing testimony do not show that his service-connected chronic low back strain has more closely approximated the criteria for a higher rating in the year prior to February 15, 1993.   VA examinations dated in September 1976 and September 1978 also did not show that the Veteran's service-connected low back strain more closely approximated the criteria for a higher rating in the year prior to either examination.  Correspondence from the Veteran dated in August 1993 did not indicate any intent to file for an increased rating for his service-connected low back strain.  Finally, the Veteran's July 1982 correspondence also did not indicate that his service-connected low back strain more closely approximated the criteria for an increased rating in the year prior to this statement.  In summary, the Board finds that the criteria for an earlier effective date than February 15, 1993, for a 40 percent rating for low back strain are not met.

Increased Rating Claim

The Veteran finally contends that his service-connected low back strain is more disabling than currently evaluated.  He specifically contends that his service-connected low back strain has been severely disabling for many years.

Laws and Regulations

In addition to the laws and regulations discussed above, former DC 5293 (in effect from September 23, 2002, through September 25, 2003) provided that intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) was to be rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher rating.  A 40 percent rating is assigned for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum 60 percent rating is assigned for incapacitating episodes of IVDS having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, DC 5293 (effective from September 22, 2002, through September 25, 2003).

Under both the former and revised rating criteria for IVDS, an incapacitating episode is a period of acute signs and symptoms due to IVDS which requires bed rest prescribed by a physician and treatment by a physician.  Chronic orthopedic and neurologic manifestations means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly or nearly so.  See 67 Fed. Reg. 54,345, 54,349  and Note (1) (codified at 38 C.F.R. § 4.71a , DC 5293 and Note (1) (2003)).

Under both the former and revised rating criteria for IVDS, an incapacitating episode is a period of acute signs and symptoms due to IVDS which requires bed rest prescribed by a physician and treatment by a physician.  Chronic orthopedic and neurologic manifestations means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly or nearly so.  See 67 Fed. Reg. 54,345, 54,349  and Note (1) (codified at 38 C.F.R. § 4.71a , DC 5293 and Note (1) (2003)).

The revised rating criteria provides that IVDS is to be evaluated under either the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based On Incapacitating Episodes, whichever method results in the higher evaluation.  Under the revised rating criteria for IVDS based on incapacitating episodes, a 40 percent rating is assigned for incapacitating episodes of IVDS having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum 60 percent rating is assigned for incapacitating episodes of IVDS having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, DC 5243 (2013).

Note (1) to the General Rating Formula states that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment should be evaluated separately under an appropriate diagnostic code.  See generally 38 C.F.R. §§ 4.71a, DC's 5235-5242, Note (1) (effective September 26, 2003).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2012).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2012).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the lumbar vertebrae and the cervical vertebrae are considered groups of minor joints ratable on parity with major joints.  38 C.F.R. § 4.45 (2012).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

Factual Background

As noted elsewhere, the Veteran had surgery to remove a tumor on his thoracic spine - and not his lumbosacral spine - in February 1993.  

VA x-rays of the Veteran's lumbosacral spine taken in May 1993 were essentially negative.  

Dr. J.M.V. noted in October 1993 how the Veteran had made excellent post-surgical progress and, although he used a cane for ambulation, "he probably doesn't really need it."  This surgeon, who performed the Veteran's February 1993 surgery, also noted in October 1993 that the Veteran's back pain, while always likely to be present, would be improved with exercise and the Veteran was highly motivated to lessen his back pain through exercise.  

VA examination in April 1994 noted an almost full range of motion on flexion (85 degrees out of a possible 90 degrees) and the Veteran's "remarkable recovery with improvement from complete paralysis of the lower extremities to walking normally with some weakness" and "definite changes in light touch and pain sensations of the left lower extremity" and degenerative disc disease at L4-L5 confirmed by x-rays and physical examination with limited motion in the lower back and scoliosis and pain in the lumbar vertebra area.  

VA outpatient treatment records dated in 1995 indicated that the Veteran's continuing complaints of low back pain were located at the site of his thoracic spine surgical incision and questioned whether these complaints were secondary to his prior surgery.

VA x-rays of the lumbosacral spine taken in November 1997 showed minimal disc space narrowing at L4-5.  VA x-rays of the lumbosacral spine taken in March 1999 showed borderline narrowing of L4-5 relative to L3-4 suggesting possible degenerative disc disease at L4-5 but otherwise were unremarkable.

On VA examination in July 2000, the Veteran's complaints included worsening low back pain and mobility.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran described his low back pain as "sharp" and also experienced weakness, stiffness, fatigability, and lack of endurance.  Physical examination showed no muscle spasms, normal muscles, flexion to 40 degrees "actively with pain" and to 45 degrees "passively with pain," and positive straight leg raising on the right at 37 degrees and on the left at 42 degrees.  The VA examiner stated, "The Veteran's back 'hurts so bad' that I did not exercise his back to fatigue."  X-rays of the lumbosacral spine showed mild lumbar scoliosis towards the right, degenerative disc disease at L5-S1, and very mild degenerative joint disease changes with mild lateral marginal spurring of the vertebral body of L4.  The radiologist's impression was degenerative disc disease at L5-S1 with mild narrowing of the interspace and very mild degenerative joint disease changes of the lumbar spine.  The VA examiner's diagnoses included degenerative disc disease, L5-S1, with mild degenerative joint disease changes of the lumbar spine and mild lumbar scoliosis toward the right.

VA MRI scan of the Veteran's lumbosacral spine taken in August 2001 showed a large cephalically extruded left L5-S1 disk herniation, a tiny central subligamentous L4-5 disk herniation, but otherwise was normal.  A private MRI taken that same month contained similar findings.

The Veteran was seen in the emergency room (ER) at a VA Medical Center in May 2005 for complaints of "hurting in his low back since working on his house over the last few days," among other complaints.  Physical examination showed muscle spasm of the paraspinal area extending up to the neck muscles.  The assessment included acute and chronic low back pain with muscle spasms.

The Board notes that the Court has found that the January 2009 VA examination contained inconsistent findings concerning the severity of the Veteran's service-connected low back strain and was inadequate for VA adjudication purposes.  See Majied v. Shinseki, No. 10-2870 (Vet. App. Apr. 20, 2012), slip. op. at pp. 4-5.  Because the Board is bound by the Court's decision regarding the inadequacy of the January 2009 VA examination report, it will not be discussed further in this decision.  

A private electromyograph (EMG) conducted in January 2012 showed "no electrodiagnostic evidence of superimposed entrapments or lumbar radiculopathy."

On VA outpatient treatment in September 2012, the Veteran's complaints included "myofascial pain syndrome with chronic low back pain."  Physical examination showed an "unremarkable" low back and positive straight leg raising on the left leg.  The assessment included myofascial pain syndrome with chronic low back pain.

On private outpatient treatment in November 2012, the Veteran complained of "constant low back pain aggravated by lifting weights and also bending.  He also states that the pain will travel up and down his spine."  The Veteran's surgical history was noted.  The Veteran reported a history of urinary urgency, occasional urinary incontinence, and a history of occasional fecal incontinence.  Physical examination showed some tenderness in lumbar paraspinal area, a normal range of motion in the lumbosacral spine, positive straight leg raising on the left, intact sensation, 5/5 muscle strength, and a slightly antalgic gait.  The impressions included "a longstanding history of low back pain and lumbar radiculopathy diagnosed with degenerative disc disease and joint disease at L5-S1."

On VA examination in May 2013, the Veteran's complaints included "back pain more on some days than other days."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  His surgical history was noted.  Range of motion testing of the lumbosacral spine showed forward flexion to 90 degrees with objective evidence of painful motion beginning at 70 degrees and no additional limitation of motion on repetitive testing.  Physical examination showed pain on movement, pain from the upper thoracic spine down to the lumbar spine on palpation, no guarding or muscle spasm of the thoracolumbar spine, 5/5 muscle strength in all extremities, normal reflexes in the knees, hypoactive reflexes in the ankles, normal sensation in all extremities except for decreased sensation in the foot/toes, no muscle atrophy, negative straight leg raising bilaterally, no radicular pain or any other signs or symptoms due to radiculopathy, no other neurologic abnormalities (such as bowel or bladder problems), and no vertebral fracture.  Although the Veteran had intervertebral disc syndrome (IVDS), he had not experienced any incapacitating episodes within the past year.  X-rays of the thoracolumbar spine showed arthritis.  The VA examiner stated, "[T]here is no unfavorable ankylosis of the entire thoracolumbar spine."  This examiner also noted that, although there was "significant" degenerative disc disease and degenerative joint disease of the lumbar spine with pain on repetitive range of motion testing, there also was "no current neurological impairment involving bowel and bladder."  This examiner noted further that decreases in the Veteran's deep tendon reflexes and sensation in the lower extremities were "likely related to uncontrolled diabetes and not his lumbar spine condition."  The diagnosis was degenerative disc disease of the lumbar spine.


Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim for a disability rating greater than 40 percent for low back strain.  The Veteran has contended that his service-connected low back strain is more disabling than currently evaluated.  The record evidence does not support his assertions.  It shows instead that the service-connected low back strain is manifested by, at worst, complaints of low back pain, forward flexion limited to 70 degrees, negative straight leg raising, no muscle atrophy, and no neurologic abnormalities (as seen on VA examination in May 2013).  The Board acknowledges that the Veteran had spinal surgery on his thoracic spine, and not his lumbosacral spine, in February 1993, which resulted in a dramatic improvement in the symptomatology associated with his thoracic spine (as noted elsewhere).  The Board also acknowledges that the Veteran currently is receiving the maximum 40 percent rating available for his service-connected low back strain under the former rating criteria for evaluating spine disabilities.  See 38 C.F.R. § 4.71a, DC 5295 (effective prior to September 26, 2003).  Thus, other potentially applicable rating criteria for evaluating spine disabilities effective prior to September 26, 2003, will be considered.  See, for example, 38 C.F.R. § 4.71a, DC 5293 (effective from September 22, 2002, through September 25, 2003).

The record evidence shows that, on VA examination in April 1994, the Veteran had an almost full range of motion on flexion (85 degrees out of a possible 90 degrees) of the lumbar spine.  The Veteran's service-connected low back strain had worsened on VA examination in July 2000 when physical examination showed flexion limited to 40 degrees "actively with pain" and to 45 degrees "passively with pain."  X-rays taken in July 2000 showed only degenerative disc disease at L5-S1 with mild narrowing of the interspace and very mild degenerative joint disease changes of the lumbar spine.  The range of motion in the Veteran's lumbosacral spine was normal on private outpatient treatment in November 2012.  At the Veteran's most recent VA examination in May 2013, range of motion testing of the lumbosacral spine showed forward flexion to 90 degrees with objective evidence of painful motion beginning at 70 degrees and no additional limitation of motion on repetitive testing.  Although the Veteran had IVDS, he had not experienced any incapacitating episodes within the past year.  X-rays of the thoracolumbar spine showed arthritis.  The VA examiner specifically found "no unfavorable ankylosis of the entire thoracolumbar spine."  This examiner also noted that, although there was "significant" degenerative disc disease and degenerative joint disease of the lumbar spine with pain on repetitive range of motion testing, there also was "no current neurological impairment involving bowel and bladder."  This examiner noted further that decreases in the Veteran's deep tendon reflexes and sensation in the lower extremities were "likely related to uncontrolled diabetes and not his lumbar spine condition."  The record evidence does not show that the Veteran's service-connected low back strain is manifested by either IVDS having a total duration of at least 6 weeks during the past 12 months (i.e., a 60 percent rating under the former DC 5295 or revised DC 5243) or by unfavorable ankylosis of the entire thoracolumbar spine or the entire spine (i.e., a 60 or 100 percent rating under the revised DC 5237) such that a disability rating greater than 40 percent is warranted under either the former or revised rating criteria for evaluating spine disabilities at any time during the pendency of this appeal.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to an increased rating for his service-connected low back strain.  Thus, the Board finds that the criteria for a disability rating greater than 40 percent for service-connected low back strain have not been met.

The Board finally notes that consideration of additional staged ratings for the Veteran's service-connected low back strain is not warranted.  As discussed above, the evidence demonstrates that the Veteran has experienced the same level of disability due to his service-connected low back strain throughout the appeal period (which began 1 year prior to his informal increased rating claim in February 1993).  Thus, consideration of additional staged ratings for the Veteran's service-connected low back strain is not warranted.  See Hart, 21 Vet. App. at 505.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected low back strain.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  The Board notes in this regard that the Veteran currently is in receipt of the maximum schedular rating available for his service-connected low back strain under the former rating criteria for evaluating spine disabilities.  See 38 C.F.R. § 4.71a, DC 5295 (effective prior to September 26, 2003).  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the Veteran's service-connected low back strain is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of this disability.  This is especially true because the 40 percent rating currently assigned for the Veteran's low back strain effective February 15, 1993, contemplates moderately severe disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran has not reported consistently the reasons for his apparent lack of employment since his separation from service in 1973.  He has asserted at times that he was unemployable solely as a result of "back problems," which included his service-connected residuals of thoracic spine surgery.  He also has asserted at times during the pendency of this appeal that he was unemployable solely as a result of his service-connected catatonic schizophrenia.  The Board notes in this regard that service connection has been in effect for catatonic schizophrenia, evaluated as 100 percent disabling, since April 21, 1973 (the day after the date of the Veteran's discharge).  Although the Veteran was hospitalized for thoracic spine surgery in February 1993, it does not appear that he has been hospitalized for treatment of his service-connected low back strain at any time during the pendency of this appeal.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an earlier effective date than February 15, 1993, for a 40 percent rating for low back strain is denied.

Entitlement to a disability rating greater than 40 percent for low back strain is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


